Citation Nr: 1445166	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand/forearm disorder.

2.  Entitlement to service connection for a right wrist scar.

3.  Entitlement to service connection for a dental disorder, for the purpose of obtaining VA compensation.

4.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, and to include as secondary to service-connected recurrent skin cysts.

5.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to type II diabetes mellitus.   

6.  Entitlement to service connection for a kidney disorder, to include as secondary to type II diabetes mellitus.   

7.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to type II diabetes mellitus, and to include as a residual of a cold weather injury to both feet.

8.  Entitlement to an initial compensable disability rating for recurrent skin cysts.

9.  Entitlement to an initial compensable disability rating for an umbilical hernia.

10.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to February 1988 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of the DRO hearing is associated with the claims folder.  In February 2013, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a dental condition for treatment purposes only has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2010 claim.  In this regard, a claim for service connection for a dental disorder on a compensable basis is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Therefore, the Board does not have jurisdiction over the dental treatment claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center/VHA dental clinic for a determination of eligibility.  See 38 C.F.R. § 3.381(a) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board will adjudicate the issue of service connection for a right hand / forearm disorder and the issue of an initial compensable rating for recurrent skin cysts.  However, the remaining service connection and increased rating issues are REMANDED to the AOJ for further development.  


FINDINGS OF FACT

1.  The Veteran has current, residual pain and numbness from a healed fracture of the right fifth metacarpal disability stemming from a 1979 in-service injury. 

2.  The Veteran's skin cysts disability covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period.  There is no evidence of flare-ups of cysts since 2007.  


CONCLUSIONS OF LAW

1.  The Veteran's current right hand disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria are not met for an initial compensable disability rating for recurrent skin cysts.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7899-7820, 7806 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

For the issue of service connection for a right hand disorder, since the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

For the increased rating issue for recurrent skin cysts, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the recurrent skin cysts issue in this case was satisfied by letters sent to the Veteran dated in March 2010 and April 2010. 

Coincidentally, the increased rating issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection in a September 2010 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for the initial rating issue prior to September 2010 rating decision on appeal.  Thus, there is no timing error.  Therefore, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the majority of the Veteran's service treatment records (STRs), VA treatment records, an August 2010 VA examination, and private medical evidence as authorized by the Veteran.  Although not all STRs are of record, this is of little consequence in this appeal as the claim adjudicated is for an increased evaluation.  For his part, the Veteran has submitted personal statements, lay statements from others, hearing testimony, argument from his representative, and additional private medical evidence.  

The last VA examination rating the severity of the Veteran's service-connected recurrent skin cysts was in August 2010.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Neither the VA nor private medical evidence of record, nor the Veteran's August 2011 hearing and February 2013 hearing testimony reveal additional worsening for the cyst disorder above the current zero percent rating assigned here.  Specifically, the Veteran stated at the August 2011 DRO hearing that his last treatment for cysts was in 2007.  See hearing testimony at pages 8-11.  Furthermore, at the February 2013 videoconference hearing, the Veteran stated that after he went on kidney dialysis he has had no reoccurrence of the cysts.  See hearing testimony at pages 7-8.  As such, there is no probative evidence of recent, recurrent active symptomatology for the cyst disorder.  The Board finds the examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's symptoms as they relate to the relevant Diagnostic Codes - 7800-7805, 7806.  Therefore, a new VA examination to rate the severity of his recurrent skin cysts disability is not warranted.  

The Board is separately remanding the remaining issues on appeal for outstanding VA treatment records dated from March 2010, as discussed below.  In this regard, VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  However, based on the Veteran's hearing testimony discussed above, there is no probative indication in the record that any outstanding VA treatment records would be relevant to the issue of an increased rating for recurrent skin cysts.  The Veteran has stated that this skin condition has not recently flared up.  Private treatment records dated in 2009 and 2010 also document no rashes, no lesions, and no skin symptoms.  As such, any outstanding VA medical records would not be "relevant" for purposes of showing treatment for cysts on the buttocks or thighs.  Therefore, any VA medical records not currently secured could not alter the ultimate disposition of this appeal.  VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, there is no benefit to the Veteran in further delaying the final adjudication of his recurrent cysts appeal by remanding the case to look for VA medical records that do not pertain to this issue.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).

With regard to the February 2013 videoconference hearing and the August 2011 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge (VLJ) or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, the VLJ, DRO, the Veteran, and the representative outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of this claim.  The Veteran's specific skin symptomatology was discussed in detail by the parties at both hearings.  The Veteran was asked if his disability had worsened.  Potential favorable outstanding medical evidence was discussed, including the possibility of any outstanding private medical evidence.  The actions of the VLJ and DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearings were legally sufficient, and there has been no allegation to the contrary - the Veteran and his representative have not requested another hearing.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue for recurrent skin cysts.   

II.  Service Connection for Right Hand Disorder

The Veteran contends that he fractured the small right finger of his right hand in December 1979 in Korea when he fell off of a Hawk Missile System.  His right hand was placed in a cast for six weeks.  As a result, he says he has experienced intermittent aching and numbness of the right hand and right forearm since that time.  See August 2011 DRO hearing testimony at pages 11-15; February 2013 video hearing testimony at pages 10-13; October 2010 lay statement from Veteran. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Initially, no right hand / forearm disorder at issue is an enumerated chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Upon review of the evidence of record, the Veteran is entitled to service connection for a right hand disorder.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Here, a VA examiner in August 2010, after reviewing X-rays of the Veteran's right hand, diagnosed mild bone remodeling about the midshaft of the fifth metacarpal compatible with an old healed fracture.  Vascular calcification was seen in the soft tissues.  The examiner noted that the fracture was healed with normal hand function.  In any event, the evidence clearly reveals a current right hand disability for the Veteran.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  However, the Board emphasizes there is no probative evidence of record of any residual disorder to the right forearm, separate and apart from the right hand.  

The second requirement for service connection is in-service incurrence of a disease or injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  STRs confirm the occurrence of a right hand injury.  Specifically, at a report of medical history dated in November 1983, it was noted that there had been a prior small right finger fracture in 1979.  It was also noted that the Veteran's right small finger had been in a cast at that time.  In November 1983, there were no complaints or sequelae from the earlier injury.  Upon objective examination in November 1983, the upper extremities were assessed as normal, with the exception of a right anterior wrist scar.  In sum, STRs provided support for incurrence of a right hand injury.  Moreover, the Board emphasizes that the reported right hand injury is consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  That is, his in-service right hand injury is consistent with his military occupational specialty (MOS) as a hawk missile crewmember as verified on his DD Form 214.  

Finally, there is probative, circumstantial evidence of a nexus or a link.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  Specifically, post-service, a June 2009 VA treatment record remarked that the Veteran previously fractured a right hand bone in 1979 during service.  And as discussed above, the August 2010 VA examiner, after reviewing X-rays, assessed a healed fracture of the right fifth metacarpal.  The Veteran reported at the examination that his right fifth finger and right hand exhibit intermittent numbness and pain.  The Board also finds the Veteran's lay assertions competent and credible as to his in-service injury and continuing, intermittent post-service symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  Of note, the November 1983 in-service examination discussed the earlier 1979 right hand fracture, many years prior to the Veteran filing a claim for VA compensation, such that the possibilities of self interest and bias did not come into play at that earlier time. 

Resolving doubt in the Veteran's favor, as there is competent and credible medical and lay evidence of an in-service right hand injury and post-service symptoms and treatment for right hand numbness and pain, with no other intercurrent cause for the development of the symptoms, the evidence supports service connection for a right hand disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating for Recurrent Skin Cysts 

      A. Schedular Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran has appealed the September 2010 rating decision that granted service connection for his recurrent skin cysts disability.  Thus, this case could result in staged ratings based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times since the effective date of his award when his skin cysts disability has been more severe than at others for the time period from February 2010 to the present. 

The Veteran's skin cysts disability has been assigned an initial zero percent (noncompensable) disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7820.  This zero percent rating has remained in effect since February 9, 2010, the date his initial rating claim was received by the RO.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be built up, meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be 99.  38 C.F.R. § 4.27.  For example, Diagnostic Code 7899 is used to identify unlisted skin disabilities.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's initial rating claim was pending in February 2010, which is after the October 2008 effective date.  Consequently, the Board will only consider the amended post-2008 scar criteria.  

Under Diagnostic Code 7820, skin cysts or boils are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or eczema/dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118 (2013).  

Under Diagnostic Code 7806, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a zero percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  Id.    

In addition, under Diagnostic Code 7806, dermatitis or eczema can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  Id.  

The evidence of record does not warrant a higher compensable rating for the Veteran's skin cysts disability.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  That is, the medical and lay evidence of record does not reveal that at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  The post-service evidence demonstrates that evaluation in excess of zero percent is not warranted under Diagnostic Code 7806.  

Prior to his 2010 claim, it does appear that the Veteran had outbreaks of his cyst disability and required antibiotics on occasion to treat the outbreaks.  See e.g., STRs dated in the 1980s and November 1997 Baylor Medical Center treatment report.  However, the Veteran stated at the August 2011 DRO hearing that his last treatment (lancing) for cysts was in 2007, which is prior to his 2010 claim.  See hearing testimony at pages 8-11.  Furthermore, at the February 2013 videoconference hearing, the Veteran stated that after he went on kidney dialysis he has had no reoccurrence of the cysts.  See hearing testimony at pages 7-8.  Moreover, private treatment records from Baylor Medical Center and Dallas Nephrology Associates dated in December 2009, January 2010, February 2010, and March 2010, and a VA treatment report dated in June 2009, document no rashes, no lesions, and no skin symptoms.  In addition, the August 2010 VA examiner did not find any cysts after examination.  The examiner noted the Veteran's report that his lesions have actually improved.  The examiner assessed that zero percent of total and exposed body area was involved in terms of cysts.  As such, there is no probative medical or lay evidence of recent, recurrent active symptomatology for the cyst disorder.  

The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  However, other diagnostic codes for skin/scar disabilities that provide for alternative ratings are not more appropriate because the evidence of record does not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).  The medical and lay evidence of record reveals no evidence of permanent scarring, characteristics of disfigurement on the head/face/neck, or burns, due to his skin cysts disability.  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Accordingly, in the instant decision, the Board will continue to evaluate the skin cysts disability under Diagnostic Code 7806, since it provides the potential for the most favorable rating.

As a lay person, the Board emphasizes that the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected skin cysts problems.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  In fact, in McCartt v. West, 12 Vet. App. 164, 167 (1999), the Court indicated that a skin condition is the type of condition lending itself to lay observation.  Moreover, the Court has held that some chronic conditions, in particular skin conditions, are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  However, after 2007 the Veteran has not specifically described any active symptomatology for his cysts.  Once again, at the February 2013 videoconference hearing, the Veteran stated that since he went on kidney dialysis he has had no reoccurrence of the cysts.  See hearing testimony at pages 7-8.  Thus, the Veteran's lay statements do not provide a basis for a disability rating greater than zero percent for his cysts.  

Accordingly, the evidence of record does not support an initial disability rating above zero percent for the Veteran's skin cysts disability.  38 C.F.R. § 4.3.  
There is also no basis to "stage" the Veteran's rating for his recurrent cysts disability, as his symptoms have remained consistent throughout the entire appeal period from February 9, 2010 to the present.  Fenderson, 12 Vet. App. at 126.  

      B. Extraschedular Rating 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring the skin cysts issue for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology for this disability is fully addressed by the rating criteria under which such disability is rated - Diagnostic Code 7806, and any of the other potentially applicable Diagnostic Codes - 7800-7805.  The Veteran has not described any specific recurrence of the cyst disability or any symptomatology since 2007 treatment.  The Veteran filed his initial rating claim in 2010.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for skin cyst disability, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96; 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology.  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's skin cysts disability that would render the schedular criteria inadequate.  

Thus, since the Veteran's disability picture for the skin cyst disability is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran also has never argued for an extraschedular rating under § 3.321(b).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected skin cysts disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected skin cysts disability, the Veteran is in receipt of service connection for umbilical hernia.   However, at present, the Board is remanding the umbilical hernia increased rating claim for further development.  In any event, at this juncture, even considering the combined impact of both of the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a right hand disorder is granted.    

An initial compensable disability rating for recurrent skin cysts is denied. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the following claims:  service connection for a right wrist scar; service connection for a dental disorder, for the purpose of obtaining VA compensation; service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to service-connected recurrent skin cysts; service connection for a bilateral eye disorder, to include as secondary to type II diabetes mellitus; service connection for a kidney disorder, to include as secondary to type II diabetes mellitus; service connection for a bilateral foot disorder, to include as secondary to type II diabetes mellitus, and to include as a residual of a cold weather injury to both feet; entitlement to an initial compensable disability rating for an umbilical hernia; and entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.

First, the AOJ has not attempted to secure the Veteran's service personnel records from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  These records may shed further light on the circumstances of the Veteran's service in Korea in 1979 and 1980, including the specific unit he was assigned to.  In this regard, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records such as service personnel records.  38 C.F.R. § 3.159(c)(2), (3).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until the records are obtained unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  

Second, the Veteran has stated that he underwent private dental surgery in 2007 and multiple private surgeries for his hernia from 2010 to 2012.  See February 2013 video hearing testimony at pages 3-7; August 2011 DRO hearing testimony at pages 24-25.  However, these private records are not present in the claims file.  In this regard, VA is required to make reasonable efforts to obtain all relevant records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ should contact the Veteran and ask that he complete and return the necessary authorizations (VA Forms 21-4142) for VA to obtain these private treatment records or any other records requiring authorization.  

Third, the AOJ should attempt to secure any outstanding VA treatment records from the VA North Texas healthcare system dated after March 2010.  These records may document additional surgeries and treatment for his service-connected hernia condition.  See February 2013 video hearing testimony at pages 3-7.  

Fourth, factual verification of herbicide exposure must be conducted.  The Veteran contends that he was exposed to Agent Orange or other herbicide in Korea sometime between 1979 and 1980.  He says that herbicide exposure occurred in rice paddies along the DMZ where his unit slept in tents.  See March 2010 claim.  A Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the DOD, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv); 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  As relevant to this matter, the Veteran's alleged service in Korea was from 1979 to 1980, which is many years after 1971.  Therefore, it cannot be presumed that he was exposed to a herbicide agent during his Korean service under this regulation.  See 38 C.F.R. § 3.307(a)(6)(iv).    

However, the presumption of service connection for herbicide-related diseases such as type II diabetes mellitus could apply if exposure to herbicides is shown on a factual basis.  The VA Adjudication Procedure Manual provides a table detailing the steps the AOJ must take to verify herbicide exposure on a factual basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  The AOJ should follow the appropriate steps in this table, including asking the Veteran the approximate dates, location, and nature of the alleged herbicide exposure.  If a response from the Veteran is forthcoming, the AOJ must send an e-mail inquiry to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to secure a copy of the DOD Inventory listing all herbicide use, storage, and testing sites.  Finally, if the Veteran and any SPRs that are secured provide sufficient information to permit a JSRRC search, the AOJ should send a request to the U.S. Army Joint Services and Research Center (JSRRC) for verification of exposure to herbicides.  

Fifth, the Veteran was last provided a VA examination in connection with his service-connected umbilical hernia disability in August 2010, which was over four years ago.  He has stated that his disability has continued to worsen since that time as he has had three surgeries from 2010 to 2012 for his hernia and a physician ordered a supporting belt to treat his hernia.  See February 2013 video hearing testimony at pages 3-7; December 2012 representative brief.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the appropriate VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected umbilical hernia disability.  

Sixth, the issue of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324, is inextricably intertwined with the service connection claims and increased rating claim that are also in appellate status.  If any of the service connection claims or the increased rating claim are granted, this would directly impact the adjudication of the claim.  See 38 C.F.R. § 3.324 (2013).  For this reason, consideration is deferred pending adjudication of the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for the second issue).  

Seventh, the Veteran must be scheduled for VA examinations to secure medical opinions regarding the nature and etiology of the Veteran's current right wrist scar, dental disorder, type II diabetes mellitus, bilateral eye disorder, kidney disorder, and bilateral foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Forms 21-4142) for VA to obtain the following:

(a) Private dental surgery records dated in 2007;  

(b) Private surgery records for his hernia dated from 2010 to 2012; and

(c) Any other private or employment records relevant to his claims at issue.  

The Veteran must adequately identify the private providers.  He should be asked to provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  

If the Veteran provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, then the AOJ should attempt to obtain them and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

2.  Contact the NPRC, RMC or any other appropriate location and secure the Veteran's complete service personnel records for his period of active military service with the U.S. Army from September 1975 to February 1988.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Request VA medical records from the North Texas VA healthcare system dated from March 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Attempt to verify herbicide exposure in Korea for the Veteran on a factual basis by following the appropriate steps listed in the VA Adjudication Procedure Manual's table.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.

The Veteran contends that he was exposed to Agent Orange or other herbicide in Korea sometime between 1979 and 1980.  He says that herbicide exposure occurred in rice paddies along the DMZ where his unit slept in tents.  See March 2010 claim.  

Ask the Veteran to provide the approximate dates, location, and nature of the alleged herbicides exposure.   If a response from the Veteran is forthcoming, the AOJ should send an e-mail inquiry to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to secure a copy of the DOD Inventory listing all herbicide use, storage, and testing sites.  Finally, if and only if the Veteran and any SPRs secured provide sufficient information to permit a JSRRC search, send a request to the U.S. Army Joint Services and Research Center (JSRRC) for verification of exposure to herbicides in Korea.  

5.  After any additional records are associated with the claims file, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected umbilical hernia disability.  Access to the paper and electronic claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.  

The examiner should address whether the Veteran's service-connected umbilical hernia disability has resulted in a small, post-operative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt; or a large, post-operative ventral hernia that is not well supported by a belt under ordinary circumstances; or a massive, post-operative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

The examiner should also include a statement as the effect of the Veteran's service-connected umbilical hernia disability on his occupational functioning and daily activities.  

6.  After any additional records are associated with the claims file, schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of the Veteran's current type II diabetes mellitus.  Access to the paper and electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a)  Is it at least as likely as not (i.e., 50 percent or more probable) that type II diabetes mellitus either began during or is otherwise causally related to the Veteran's active service from September 1975 to February 1988?  In rendering this opinion, the examiner should specifically address whether the Veteran's documented in-service treatment for recurrent dermatologic infections and abscesses on the buttocks and thighs were early manifestations of type II diabetes mellitus.  

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current type II diabetes mellitus was caused or aggravated by his service-connected recurrent skin cysts after service.  In rendering this opinion, the examiner must address both the causation and aggravation facets of secondary service connection.   

(c) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran contends that the documented in-service treatment for skin cysts and boils in the groin and buttocks areas were early manifestations of his type II diabetes mellitus.  In essence, he believes his type II diabetes mellitus was present during service, but was undetected since the military did not perform the appropriate blood or laboratory tests to detect the condition.  

STRs dated from 1980 to 1988 reveal no complaints, treatment, or diagnosis for type II diabetes mellitus.  However, service treatment records do record complaints and treatment for recurrent cysts, boils, gluteal abscesses, folliculitis, and peri-rectal abscesses noted to have begun in 1977, continuing into the 1980s.  Surgical incision and drainage procedures were employed during service.  The Veteran was also prescribed Phisohex.  The Veteran was discharged from service in 1988.  

Post-service, according to private and VA treatment records, type II diabetes mellitus was not diagnosed until sometime around 1995.  A Baylor Medical Center report dated in November 1997 noted type II diabetes mellitus.  An August 2010 VA examiner also mentioned that the Veteran had a 25-year history of smoking a pack and a half of cigarettes a day.  The August 2010 VA examiner opined that the Veteran's type II diabetes mellitus was not related to the in-service treatment for gluteal abscesses; the examiner provided no explanation or discussion for his opinion.  Moreover, in May 2014 Dr. T.N., MD., a nephrology physician, opined that the Veteran's type II diabetes mellitus "may" be associated with his in-service symptoms of skin cysts and abscesses in the 1980s.  Dr. T.N. stated that these symptoms "may be" an indication of an underlying systematic disease such as type II diabetes mellitus at that earlier time.  Dr. T.N. added that if the type II diabetes mellitus had been detected during service, this may have mitigated the development of subsequent kidney nephropathy and other diabetic complications the Veteran now has.  

7.  After any additional records are associated with the claims file, schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of the Veteran's current end stage renal disease (kidney disorder).  Access to the paper and electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's end stage renal disease or other current kidney disorder either began during or is otherwise causally related to the Veteran's active service from September 1975 to February 1988?  In rendering this opinion, the examiner should specifically address whether the Veteran's documented in-service treatment for recurrent dermatologic infections and abscesses on the buttocks and thighs were early manifestations of a kidney disorder.  

In rendering the above opinions, the examiner must consider and address the following evidence:  The Veteran contends that the documented in-service treatment for skin cysts and boils in the groin and buttocks areas were early manifestations of a kidney disorder.  In essence, he believes that a kidney disorder was present during service, associated with the Veteran's undetected type II diabetes mellitus at that time.  

STRs dated from 1980 to 1988 reveal no complaints, treatment, or diagnosis for a kidney disorder.  However, STRs do record complaints and treatment for recurrent cysts, boils, gluteal abscesses, folliculitis, and peri-rectal abscesses noted to have begun in 1977, continuing into the 1980s.  Surgical incision and drainage procedures were employed during service.  The Veteran was also prescribed Phisohex.  The Veteran was discharged from service in 1988.  Post-service, VA nephrology consults dated in 2009 assessed a progressive decline in renal function since 2006.  The Veteran was diagnosed with chronic renal disease/kidney failure.  Private treatment records from Baylor Medical Center and Dallas Nephrology Associates dated in 2009 and 2010 diagnosed diabetic nephropathy (confirmed by biopsy) and advanced renal disease secondary to the Veteran's type II diabetes mellitus.  

8.  After any additional records are associated with the claims file, schedule the Veteran for a VA eye examination by an appropriate clinician to determine the etiology of any current eye disorder the Veteran has.  Access to the paper and electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic visual testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Upon clinical examination, does the Veteran have a current eye disorder or defect?  Please specifically identify all eye conditions, including any refractive error.  

(b) For each diagnosed eye disorder, is it at least as likely as not (i.e., 50 percent or more probable) that any eye disorder the Veteran currently has is causally related to viewing missile testing during the Veteran's active service from September 1975 to February 1988?  For purposes of answering this inquiry, the VA examiner is advised that the Board is accepting (conceding as fact) that the Veteran, as part of his MOS duties as a hawk missile crewmember, witnessed the firing of missiles on various occasions.  

(c) If refractive error is shown in service, was it then subject to a superimposed disease or injury during service that resulted in additional disability?  Please answer this question clearly and directly.    

(d) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran has stated that he was given glasses during service because he was diagnosed as being farsighted due to refractive error.   The Veteran also contends that his vision deteriorated during active service after witnessing the bright flash from missile firings during testing in Europe and New Mexico.  

STRs document that in a November 1983 report of medical history, the Veteran reported wearing glasses or lenses and having previous eye treatment.  Upon examination in November 1983, uncorrected distant vision in the right eye was at 20/25, and in the left eye was 20/20.  At a latter April 1987 report of medical history, the Veteran reported wearing glasses or lenses.  Upon examination in April 1987, uncorrected distant vision in the right and left eyes was at 20/70, corrected by lens to 20/15 in both eyes.  Post-service, a July 2009 VA eye study assessed diabetic retinopathy.  

9.  After any additional records are associated with the claims file, schedule the Veteran for a VA foot examination by an appropriate clinician to determine the etiology of any current foot disorder the Veteran has.  Access to the paper and electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Upon clinical examination, does the Veteran have a current disorder of either foot?  Please specifically identify all foot disorders, to include any evidence of a current residual cold-weather condition.  

(b) For each diagnosed foot disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally related to wearing combat boots during the Veteran's active service or to his credible reported history of in-service cold-weather exposure during the winter of 1979 to 1980 in Korea?  In making this determination, the examiner must presume the Veteran's testimony is true regarding his cold-weather exposure during the winter of 1979 to 1980 in Korea during service.  The question is whether there is any probative evidence he has a current residual cold-weather disorder to his feet, or a diabetic foot disorder. 

(c) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran contends that after experiencing cold-weather exposure in foxholes in Korea in the winter of 1979 to 1980, he had symptoms of foot sweating, calluses, and numbness in the big toes of his feet.  He also says he developed fungal infections to the feet.  In addition, he asserts that having to wear combat boots generally caused discomfort to his feet.  

STRs dated from 1980 to 1988 reveal no complaints, treatment, or diagnosis for a bilateral foot disorder.  The Veteran's lower extremities were assessed as normal at a November 1983 examination and at an April 1987 examination performed for purposes of a possible Chapter 14 discharge.  Post-service, a June 2009 VA treatment record noted a history of frostbite to the feet.  A July 2009 VA podiatry consult assessed pes planus, multiple calluses, a fungal skin infection to the nails and toenails, and the necessity for "diabetic foot care."  A March 2010 VA nephrology note indicated that the Veteran needs an angiogram of the aorta and legs due to the presence of calluses and the absence of pedal pulses.  Private podiatry records dated from 2005 to 2007 documented ulceration, chronic plantar calluses, keratosis, swelling, and numbness of the feet due to type II diabetes mellitus.  In addition, hammertoes, onychomycosis, and plantar diabetic wounds were observed.  A February 2006 private podiatry report stated there was no previous history of foot wounds before this time.  Finally, an August 2010 VA examiner noted the Veteran's reported history of numbness and tingling of both feet since 1979 and 1980 during service.  Upon objective examination, decreased sensation of the soles was shown.  

10.  After any additional records are associated with the claims file, schedule the Veteran for a VA skin examination by an appropriate clinician to determine the etiology of any current right hand/wrist scar.  Access to the paper and electronic claims file must be made available to the examiner for review.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Does the Veteran have a current scar on his right hand or wrist?  

(b) After interviewing the Veteran, please address the likely etiology of any current right hand or wrist scar.  

(c) Is any current right hand or wrist scar observed by the examiner the same scar documented during service at a November 1983 examination?  

(d) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran has stated that he cut his right wrist / forearm in December 1979 in Korea when he fell off of a Hawk Missile System.  He says the cut was not properly stitched, such that a scar developed.  The Veteran has not been precise in addressing the location of this scar.  

STRs document that at a November 1983 examination, a circular right anterior wrist scar above the umbilicus was noted.  There was no indication where it originated from.  At his latter April 1987 Chapter 14 discharge examination, no scar was noted.  Post-service, an August 2010 VA hand examiner observed no scar on the right fingers or wrist.  Nonetheless, a separate August 2010 VA diabetes mellitus examiner observed a three inch long well-healed scar on the right wrist measuring two millimeters in width.  In addition, the Veteran, in contrast to his present assertions, stated to this examiner that this scar was due to a bicycle injury sustained as a child, prior to service.   

11.  After any additional records are associated with the claims file, schedule the Veteran for a VA dental examination by an appropriate clinician to determine the etiology of any current dental disorder or condition.  Access to the paper and electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity?  If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(b)  Does the Veteran have nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?

(c) If the Veteran has any of the above compensable dental disabilities, please state whether it is at least as likely as not (i.e., 50 percent or more probable) that they either began during his military service or developed thereafter as the result of in-service trauma or in-service malpractice/negligence or as the result of in-service disease such as osteomyelitis?  

(d) Does the Veteran have noncompensable dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease that resulted from in-service trauma or in-service malpractice/negligence?  

(e) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran contends that he did not receive proper dental treatment during service.  During service, he indicates that he had cavities, gingivitis, root canals, fillings, abscesses, and swelling.  After service his teeth continued to fall out.  He says he underwent private dental surgery in 2007, at which time broken teeth were extracted.  He asserts he only has 9 of his original 32 teeth left.  He adds he has no money for dentures.  

His service dental records dated from 1979 to 1988 document "long-term neglect of teeth," lost fillings, cavities, root canals, extracted teeth, excavated teeth, and complaints of tooth aches.  A March 1985 in-service dental record noted a possible tooth infection and abscess.  His filling for his right upper molar fell out.  A February 1986 in-service dental record remarked that the Veteran had lost the restoration of tooth #19.  Post-service, at present there are no VA or private medical records in the claims folder documenting treatment for the Veteran's teeth.  However, as noted above the Veteran credibly states that he underwent private dental surgery in 2007, at which time broken teeth were extracted.  

12.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

13.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

14.  Thereafter, consider all of the evidence of record and readjudicate the remaining service connection and increased rating issues.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


